IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE FIFTH CIRCUIT


                                           No. 96-40247
                                        (Summary Calendar)



UNITED STATES OF AMERICA,
                                                                               Plaintiff-Appellee,

                                                versus


SANTOS LERMA-OLIVARES,
                                                                               Defendant-Appellant.

.

                           Appeal from the United States District Court
                               for the Southern District of Texas
                                        (B-95-CR-224-1)


                               November 22, 1996
Before DAVIS, EMILIO M. GARZA, and STEWART, Circuit Judges.

PER CURIAM:*

       Santos Lerma-Olivares (“Lerma-Olivares”) appeals his jury convictions for importation and

possession with intent to distribute cocaine in violation of 21 U.S.C. §§ 841 (b)(1)(B) and 960 (b)(1).

He argues that the evidence was insufficient to show that he knew of the presence of the cocaine. We

review a challenge to the sufficiency of the evidence by viewing the evidence in the light most

favorable to the verdict. Jackson v. Virginia, 443 U.S. 307, 319 (1979). We affirm if a rational trier



       *
        Pursuant to Local Rule 47.5, the court has determined t hat this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule 47.5.4.
of fact could have found all the essential elements of the crime beyond a reasonable doubt. Id. All

credibility determinations and reasonable inferences are to be resolved in favor of the jury’s verdict.

U.S. v. Nguyen, 28 F.3d 477, 480 (5th Cir. 1994). Based on the evidence adduced at trial, the jury

was entitled to disbelieve Lerma-Olivares’ entire story based on the numerous inconsistencies in his

testimony. Moreover, there was sufficient circumstantial evidence adduced to show that he knew of

the presence of the cocaine. Therefore, we hold that a rational jury could have found beyond a

reasonable doubt that Lerma-Olivares possessed the requisite knowledge to be convicted.

       Lerma-Olivares also argues that a question by the prosecutor regarding his defense counsel

deprived him of due process and his right to counsel. Lerma-Olivares’ objection to the question was

immediately sustained with little or no prejudicial effect. See United States v. Crooks, 83 F.3d 103,

107 (5th Cir. 1996).

AFFIRMED.




                                                  2